Citation Nr: 1115450	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-22 587	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, including dysthymic disorder, on both a direct basis and as secondary to the Veteran's service-connected tinnitus disability. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) from two rating decisions.  A March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska declined to reopen the Veteran's claim for service connection for a bilateral hearing loss disability.  A March 2010 rating decision of the VA RO in Lincoln, Nebraska denied the Veteran's claim for service connection for dysthymia, adult onset.  

The Veteran has been afforded two hearings before the undersigned Veterans Law Judge: the Veteran provided testimony regarding his bilateral hearing loss disability at a March 2010 hearing, and he provided testimony regarding his acquired psychiatric disorder at a September 2010 hearing.  Transcripts of these hearings have been associated with the Veteran's claims folder.  It was agreed at the September 2010 hearing that the record would be held open for 60 days for the Veteran to submit additional evidence; however, no additional evidence has been received from either the Veteran or his representative.  




FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was initially denied in an unappealed June 2006 rating decision, which found that there was no nexus between the Veteran's military service and his bilateral hearing loss disability.

2.  Evidence submitted subsequent to the June 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss disability.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current bilateral hearing loss disability and his military service.

4.  An acquired psychiatric condition, to include dysthymic disorder, was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that the Veteran's acquired psychiatric condition is either caused or aggravated by active military service or his service-connected tinnitus disability.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A.          § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

4.  An acquired psychiatric condition was not incurred in or aggravated by either the Veteran's active military service or his service-connected tinnitus disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The VCAA discussion below, therefore, relates specifically to the Veteran's claim for service connection for an acquired psychiatric condition.

      A. 	Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information and any medical or lay evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R.             § 3.159(b) (2010).  Proper notice from VA must inform the veteran of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In February 2010, prior to the initial rating decision of the Veteran's claim for service connection for an acquired psychiatric condition, the RO furnished a letter to the Veteran addressing the notice elements described above, including the Dingess elements.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  Neither the Veteran nor his representative has argued otherwise.

      B.  	Duty to Assist

Under the VCAA, VA has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran identified two providers of medical care that treated his claimed acquired psychiatric condition: the VA Medical Center at Omaha, Nebraska and the VA Medical center in Lincoln, Nebraska.  The Veteran's VA Medical Center records are associated with the Veteran's claims file.  The Veteran indicated in his September 2010 hearing before the undersigned that he received psychiatric treatment in the 1970s and 1980s, and the record was held open for 60 days following the hearing to provide the Veteran with time to supplement the record.  The Veteran did not provide any additional records or identify the medical care providers during that time.

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination for his acquired psychiatric condition in February 2010.  The report of this examination indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  As noted above, the Veteran requested and was afforded the opportunity to present testimony before a Veterans Law Judge.  The transcripts of the Veteran's March 2010 and September 2010 hearings before the undersigned has been associated with the Veteran's claims file.

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  No further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.  Accordingly, the Board will proceed to a decision as to the issues on appeal.

II.	Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's initial claim of entitlement to service connection for a bilateral hearing loss disability was denied by an RO rating decision dated June 2006.  The RO denied the Veteran's claim for service connection because the evidence did not demonstrate that a nexus existed between the Veteran's military service and his bilateral hearing loss disability.  The evidence under consideration at the time of this rating decision consisted of a June 2006 VA examination for the Veteran's tinnitus, the Veteran's VA clinical treatment records from the period March 2004 to June 2006, and the Veteran's service treatment records.  There was no appeal of this decision, and the RO's decision became final.  See 38 U.S.C.A.     § 7105(c) (West 2002).  The Board must now determine if new and material evidence has been submitted since the time of the June 2006 final decision.  See 38 U.S.C.A. § 5108 (West 2002).  

The evidence of record added to the record subsequent to the June 2006 final denial includes lay statements from the Veteran and the Veteran's brother regarding the severity and etiology of the Veteran's bilateral hearing loss disability.  Additionally, the Veteran submitted an April 2010 statement from Dr. D.C.W., a private physician, regarding the etiology of the Veteran's bilateral hearing loss disability.

The Veteran's previous claim for service connection for a bilateral hearing loss disability was denied because the RO found no evidence of a relationship between the Veteran's bilateral hearing loss and his military service.  The new lay and medical evidence of a possible nexus between the Veteran's bilateral hearing loss disability and his military service thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disability is reopened.

II.  	Service Connection - Legal Criteria

Service connection may be granted on a direct basis for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

III.  	Service Connection for Bilateral Hearing Loss

In the instant case, the Veteran contends that his bilateral hearing loss is either directly related to his military service or is secondary to his service-connected bilateral tinnitus.  The Board finds that direct service connection for the Veteran's bilateral hearing loss is warranted, and it will therefore only discuss this theory of service connection below.

As noted above, in order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, evidence of a current disability, for the purpose of applying the laws administered by the VA, impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In the instant case, the record indicates that the Veteran underwent a VA audiological evaluation in August 2007, which demonstrated that the Veteran suffered from a hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he sustained a bilateral hearing injury in-service after being knocked down by a compressor that exploded close to him.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, the Board notes that the Veteran has not been afforded a VA audiological examination.  Instead, the record contains only one medical nexus opinion, that of the Veteran's private physician, Dr. D.C.W., who opined that the Veteran's bilateral hearing loss disability is as likely as not related to the Veteran's active duty military service.  The Veteran has also submitted lay statements in support of an etiological connection between the Veteran's bilateral hearing loss and his active duty military service.  In a March 2010 statement, the Veteran's brother stated that when the Veteran entered service, his hearing seemed fine, but he noticed that the Veteran's hearing had degraded after the Veteran's separation from service.  At the March 2010 hearing before the undersigned, the Veteran indicated that he has noticed a gradual loss in his hearing since separating from active duty service.  

While the Board observes that the Veteran's VA claims file is devoid of any medical evidence reflecting a bilateral hearing loss disability within the Veteran's first post-service year, the United States Court of Appeals for the Federal Circuit has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds the Veteran's report of his difficulty hearing shortly after service to be highly credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his bilateral hearing loss disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence in the record, medical or otherwise, that contradicts the assertions of the Veteran of difficulty hearing within one year of service.

In light of the evidence that the Veteran was exposed to acoustic trauma in service and that the Veteran experienced bilateral hearing loss within his first post-service year, the Board concludes that service connection for a bilateral hearing loss disability is warranted.  Therefore, the benefit of the doubt will be conferred in the Veteran's favor, and his claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  	Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, to include dysthymic disorder, is either directly related to his military service or is secondary to his service-connected bilateral tinnitus.  For the purpose of economy, the Board will address both the Veteran's direct and secondary claims for service connection together in this section.

As noted above, a claim for service connection under both direct and secondary theories first requires evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In the instant case, the record shows that the Veteran currently has an acquired psychiatric disability.  In his February 2010 VA examination, the examiner diagnosed the Veteran with adult-onset dysthymia.  The first element under both the direct and secondary theories of service connection, medical evidence of a current disability, is accordingly met as to the Veteran's psychiatric disability.

Regarding the second element required for a claim of direct service connection, in-service disease or injury, the Veteran alleges that he endured a loud explosion while in-service at the age of 18, and in a February 2010 statement, the Veteran indicated that this event has given the Veteran historic difficulty in "dealing with stress problems."  The Veteran's service treatment records are silent regarding any medical treatment following an explosion, but the Board notes that the Veteran is competent to give evidence regarding what he experienced while in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's account of witnessing the explosion of a compressor at close range to be credible.  The second element required for a direct claim of service connection, in-service disease or injury, is therefore met.

Regarding the second element required for a claim of secondary service connection, evidence of a service-connected disability, the Veteran's bilateral tinnitus disability has been service-connected since March 2006.  The second element required for a claim of secondary service connection, the existence of a service-connected disability, is therefore met.

The third element of both a direct and secondary claim to service connection requires a nexus.  In the case of a direct claim for service connection, this nexus is a connection between the Veteran's military service and his current disability.  In the case of a secondary claim for service connection, this nexus is a connection between the Veteran's service-connected disability and his current disability.  In each case, the determination of this connection, if any, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There is one medical opinion of record addressing the likely etiology of the Veteran's acquired psychiatric disorder: the February 2010 report of the VA examiner.  In this report, the examiner noted that the Veteran had been married but divorced approximately six years prior.  The Veteran described to the VA examiner a disconnected relationship with his only son.  The VA examiner then extensively discussed the medical evidence of record, noting that the Veteran was first treated for depression in March 2004.  In May 2005, the Veteran sought treatment after having recently finalized his divorce and moved back to Nebraska.  At that time, despite taking an anti-depressant, the Veteran reported that the emotional trauma of the breakdown of his marriage still affected him.  The May 2005 VA clinician concluded that the Veteran "began experiencing depression because of marital strain resulting in divorce and resulting in significant financial stress."  The VA examiner noted that an August 2005 VA clinical report stated that the Veteran "is still experiencing the frustration and disbelief of what his wife did to his financial situation . . . we further discussed his feelings and thoughts on the matter, allowing him to further process his sense of loss, anger, and disappointment regarding the divorce and what contributed to it."  The Veteran made similar complaints in December 2005.  In December 2006, the Veteran stated that he was feeling good "about life in general and about his overall physical health."  In October 2007, the Veteran expressed distress regarding his diabetes.  The examiner stated that he had reviewed a number of VA mental health records from 2008 and 2009 that discussed the "holiday blues," family matters, and relationship issues.  All of the above medical records, the VA examiner noted, were silent regarding complaints of either tinnitus or his experiences while in active duty service.

The VA examiner noted that the Veteran first complained to a VA clinician of ringing in his ears on February 9, 2010.  In a February 23, 2010 VA clinical evaluation, the Veteran complained that his ringing in his ears had "affected [his] mental health so bad that it's hard to cope with [his] stress problems."  The Veteran reported that the constant ringing in his ears is an "invisible barrier" that affects his ability to cope with problems.  He further stated that he could no longer "block [his tinnitus] out", and that the tinnitus "put [him] on edge all the time."  

The VA examiner acknowledged the Veteran's February 2010 complaints, but noted historically that the Veteran suffered from low self-esteem, a pattern of irritability over time, difficulty with concentration, a pervasive depressed mood, difficulty with energy level, and problems with sleep and appetite.  The VA examiner characterized the February 2010 reports from the Veteran of the effects of tinnitus on his mental health as "an attempt at impression management for his claim for a mental disorder as secondary to tinnitus."  Instead, the VA examiner found that other etiological factors had been clearly documented over several years of treatment, namely, that he had a serious and tumultuous divorce that caused him to lose a substantial amount of money, a partner of many years whom the Veteran felt had betrayed him, and a disconnection from his son.  These factors, the VA examiner stated, were more likely than not the etiological cause of the Veteran's acquired psychiatric disorder, rather than either the Veteran's tinnitus.  The VA examiner did not offer an opinion regarding the relationship between the Veteran's active military service and his acquired psychiatric disorder because the Veteran did not allege, and the evidence of record otherwise contained no suggestion of such a link at the time of the examination.


After an evaluation of the totality of the evidence of record, the Board agrees with this conclusion.  There are no medical opinions to the contrary regarding the etiology of the Veteran's acquired psychiatric disorder.  To the extent that the Veteran himself believes that his acquired psychiatric disorder is related either directly to his military service or secondarily to his service-connected tinnitus, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that an acquired psychiatric disorder experienced any time after service was of a chronic nature to which current disability may be attributed.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to direct service connection based on a continuity of symptomatology since service, the Board observes that there is no competent medical evidence shortly after service separation that indicates that the Veteran had an acquired psychiatric disorder.  The Veteran alleged in his September 2010 hearing before the undersigned that he probably began noticing psychiatric problems "a few years" after his separation from active duty.  He testified that he first sought psychiatric treatment for his condition in "the '70s and '80s" in Sacramento, California.  The record was held open for 60 days following the hearing to provide the Veteran with time to produce these medical records.  No such records were produced.  Instead, the first medical evidence demonstrating an acquired psychiatric disorder is the Veteran's psychiatric treatment received in 2004 at a VA Medical Center.  With regard to a claim for direct service connection, the Board finds that the 42-year lapse in time between the Veteran's active service and the first complaints of an acquired psychiatric disorder weighs against the Veteran's claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Regarding the Veteran's lay claims regarding the cause of his psychiatric condition, the Board notes that when determining the credibility of lay evidence, the Board may properly consider bias, desire for monetary gain, interest, internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that while VA cannot ignore a veteran's testimony simply because the veteran is an interested party, personal interest may affect the credibility of the evidence).  In the instant case, the Veteran's available psychiatric records, dating from 2004 until the date of his claim for compensation, are silent regarding the effects of either tinnitus or the explosion that he witnessed in-service on his mental health.  Only after the Veteran submitted a claim for service connection for his acquired psychiatric condition did he complain to a clinician of the effects of his tinnitus on his mental health.  The Veteran has never complained to a clinician of the effects of the in-service explosion on his mental health.  Indeed, the September 2010 hearing before the undersigned contains the only suggestion of a link between the explosion and the Veteran's mental health: the Veteran stated that "over the last few years, [he has] had flashbacks of the explosion and [he wakes] up in the middle of the night."  

While the Board takes note of the Veteran's recent allegations of a link between either his active duty military service or tinnitus and his mental health, the Board finds that the Veteran's numerous historical reports over a series of years of the causes of his acquired mental health condition (as discussed in detail above) are of greater credibility than his recent assertions that tinnitus or the explosion caused such a condition.  Accordingly, without credible medical or lay evidence in support of the third Hickson/Wallin element, medical nexus, the claim for service connection for an acquired psychiatric condition fails on both a direct and secondary basis.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's acquired psychiatric disorder is neither directly related to his military service nor secondarily related to his service-connected tinnitus.  The benefit sought on appeal is accordingly denied. 


ORDER

The claim for service connection for bilateral hearing loss is reopened, and the appeal is allowed to this extent.

Service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for an acquired psychiatric disorder, including dysthymic disorder, on both a direct basis and as secondary to the Veteran's service-connected tinnitus disability, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


